585 N.W.2d 756 (1998)
231 Mich. App. 37
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gordon LaBELLE, Defendant-Appellant.
Docket No. 200253.
Court of Appeals of Michigan.
Submitted July 14, 1998, at Grand Rapids.
Decided July 31, 1998, at 9:15 a.m.
Released for Publication October 23, 1998.
*757 Frank J. Kelley, Atty. Gen., Thomas L. Casey, Sol. Gen., Raymond Voet, Pros. Atty., and Catherine M. Davis, Asst. Atty. Gen., for People.
William A. Van Eck, Belding, for Defendant-Appellant, on appeal.
Before DOCTOROFF, P.J., and FITZGERALD and TALBOT, JJ.
PER CURIAM.
Following a jury trial, defendant was convicted of malicious destruction of a building with the damages exceeding $100, M.C.L. § 750.380; M.S.A. § 28.612. Defendant was subsequently adjudicated to be an habitual offender, fourth offense, M.C.L. § 769.12; M.S.A. § 28.1084, and was sentenced to five to fifteen years' imprisonment. Defendant appeals as of right. We affirm.
Defendant first argues that evidence of the labor costs incurred in repairing the damage to the building was improperly admitted for the purpose of showing the amount of damage to the building. We disagree. This Court has held, in cases involving the malicious destruction of personalty with the damage exceeding $100,[1] that the amount of the damage caused by the defendant may be established by showing either the difference in the property's fair market value or the reasonable cost to repair or restore the property. People v. Hamblin, 224 Mich.App. 87, 96, 568 N.W.2d 339 (1997). The cost of labor is an essential part of the cost of repair. Id. at 100, 568 N.W.2d 339. Although Hamblin concerned the malicious destruction of personalty, the analysis employed in Hamblin is equally applicable in this case. Indeed, the sole distinction between the statute prohibiting the malicious destruction of personalty with the damage exceeding $100 and the statute prohibiting the malicious destruction of a building with the damage exceeding $100 is the language describing the damaged property.[2] Accordingly, we conclude that the prosecutor properly presented evidence of the reasonable cost of repair to the building to show the amount of damage caused by the defendant.
Defendant also argues that his wearing of ankle shackles at trial denied him his right to a fair trial. However, there is no evidence in the lower court record to support defendant's assertion that he was in fact shackled. Consequently, this Court declines to review this issue.
Affirmed.
NOTES
[1]  M.C.L. § 750.377a; M.S.A. § 28.609(1).
[2]  M.C.L. § 750.377a; M.S.A. § 28.609(1) states in pertinent part:

Any person who shall wilfully and maliciously destroy or injure the personal property of another ... if the damage resulting from such injury shall exceed $100.00, shall be guilty of a felony.
M.C.L. § 750.380; M.S.A. § 28.612 states in pertinent part:
Any person who shall wilfully and maliciously destroy ... any house, barn, or other building of another ... if the damage resulting from such injury shall exceed $100.00, shall be guilty of a felony.